84 So. 3d 351 (2012)
C.P., a Child, Appellant,
v.
STATE of Florida, Appellee.
No. 4D11-1113.
District Court of Appeal of Florida, Fourth District.
February 22, 2012.
Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant Public Defender, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Helene C. Hvizd, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See K.O. v. State, 673 So. 2d 47 (Fla. 4th DCA 1995).
GROSS, CIKLIN and LEVINE, JJ., concur.